*336Defendant received effective assistance of counsel under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant asserts that his counsel rendered ineffective assistance by failing to make specific challenges to the sufficiency of the evidence. While failing to make a “winning argument” can constitute ineffective assistance (People v Turner, 5 NY3d 476, 481 [2005]), none of the arguments in question fall into that category. The evidence supported the conclusion that defendant had no privilege or license to enter either of the apartments at issue (see e.g. People v Quinones, 173 AD2d 395 [1991], Iv denied 78 NY2d 972 [1991]), and also supported the conclusion that he left his fingerprints in those apartments in the course of burglarizing them (see e.g. People v Texeira, 32 AD3d 756 [2006], Iv denied 7 NY3d 904 [2006]), and we find that arguments to the contrary would have been unavailing. Concur-Mazzarelli, J.P., Saxe, Friedman and Nardelli, JJ. [See 7 Misc 3d 568.]